SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Declaration of Commerciality for Carioca Area Rio de Janeiro, December 19 th , 2013 – Petróleo Brasileiro S.A. – Petrobras, operator of Consortium BM-S-9, submitted today to Brazil’s National Petroleum, Natural Gas and Biofuels Agency (ANP) the Declaration of Commerciality for the Carioca oil accumulation, located in the Santos Basin pre-salt. In the proposal sent to the regulatory agency, the consortium recommends that the new field, which is formed by reservoirs containing good quality oil (of approximately 26º API), should be named as Lapa. With a total estimated recoverable volume of 459 million barrels of oil equivalent (boe), Lapa is one more large-size field discovered in Brazil’s pre-salt layer. Lapa field is 270 km off the coast of the state of São Paulo at a water depth of 2,140 meters. Along with the Declaration of Commerciality, the consortium submitted to the ANP the Final Report of the Discovery Evaluation Plan, which was prepared as of the first well drilled in 2007. Three-dimensional (3D) seismic data was gathered, five wells drilled, three formation tests and an extended well test were carried out in Carioca area. Consortium BM-S-9 is operated by Petrobras (45%), in partnership with BG E&P Brasil (30%) and Repsol Sinopec Brasil (25%). After the Declaration of Commerciality, the Lapa Field Development Plan will be submitted to the ANP within 180 days. Petrobras 2013-2017 Business and Management Plan forecasts the first oil of this field for the 3 rd quarter of 2016. In 2011, this consortium had already declared the commerciality of the Sapinhoá field (former Guará area), also located in BMS-9 block. Sapinhoá currently produces, through the FPSO Cidade de São Paulo, around 30,000 barrels of oil per day, via one single well. Additional wells are being connected in the beginning of 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 19, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
